DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks page 5 of 6, filed 1/20/2022, with respect to the 35 USC § 112 rejection have been fully considered and are persuasive.  The 112 rejection of claims 1 and 3-13 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-9, 11, 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
With respect to claim 1, the closest prior art Chen et al. (PGPUB 20200114603 of record) in view of Newman (PGPUB 20080017525 of record), fails to disclose in combination with all of the other elements of the claim wherein the contact lens containing the photosensitive chromophore exhibits at least a 2 percent change in its average transmission over a wavelength range of 400 to 450 nm after exposure to light under ICH guideline Q1 B conditions. Modification of Chen and/or Newman to include the material property of changing average transmission of the specific wavelength range 400-450 nm would require redesigning the critical base materials of the lens. Such a modification would require discovery of new materials having the required transmission change during the Q1B photostability testing while also satisfying the material requirements set forth in Chen and Newman. One of ordinary skill would not be capable of such modifications and would have no reasonable motivation to decrease transmission stability during photostability testing. 
With respect to claim 14, Chen in view of Newman fails to disclose in combination with all of the other elements of the claim wherein the photosensitive chromophore comprises an alkoxy aniline derivative containing a polymerizable group or a tetrahydro-napthalenyl derivative containing a polymerizable group. Modification of Chen and/or Newman to include either of the claimed materials would require changing the critical base components of the lens material. Such a change would alter the . 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872